NOTE: This order is nonprecedential.

  Wniteb ~tate~ <!Court of ~peaI~
      for !be jfeberaI <!Circuit

          IN RE COM CAST CORPORATION,
                     Petitioner.


              Miscellaneous Docket No. 963


    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 09-CV-0116, Magistrate Judge Charles Evering-
ham, IV.


     ON PETITION FOR WRIT OF MANDAMUS


                        ORDER

     Comcast Corporation moves without opposition for a
five-day extension of time, until November 29, 2010, to
file a reply.

    Upon consideration thereof,

    IT Is ORDERED THAT:
    The motion is granted.
IN RE COM CAST                                              2
                                  FOR THE COURT


   NOV 24 2010                    /s/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk
cc: David J. Silbert, Esq.
    Sean A. Luner, Esq.
    Clerk, United States District Court For The Eastern
District Of Texas
819                                          FILED
                                     U.S. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT

                                          NOV 24 ZP10
                                            JAN HORBAlY
                                               CLERK